Citation Nr: 0825161	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral plantar fasciitis and right hallux valgus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from May 2002 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In pertinent part, the RO granted service 
connection for bilateral plantar fasciitis and right hallux 
valgus and assigned an initial 10 percent rating effective 
May 13, 2005.  The veteran appealed the initial rating 
assigned.


FINDING OF FACT

The competent medical evidence, overall, fails to show that 
the veteran's bilateral plantar fasciitis with right hallux 
valgus is severe in nature, characterized by objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral plantar fasciitis and right hallux valgus have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5276, 5280 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The veteran's bilateral plantar fasciitis and right hallux 
valgus has been rated under DC's 5280-5276.  See 38 C.F.R. 
§ 4.20 (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous); see also 38 C.F.R. § 4.27 (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).

Under DC 5280, a 10 percent rating is the maximum available 
rating for unilateral hallux valgus with resection of 
metatarsal head, or severe if equivalent to amputation of 
great toe.  38 C.F.R. § 4.71a.

Under DC 5276, the next highest rating for bilateral pes 
planus is 30 percent, which is assigned for severe 
disability, characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

Applying the criteria to the facts of this case, the Board 
finds that the veteran's bilateral plantar fasciitis and 
right hallux valgus does not meet the criteria for a rating 
greater than 10 percent for any time during the appeal 
period.  The Board notes that competent medical evidence 
fails to show severe bilateral foot disability characterized 
by objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

For example, the April 2007 VA compensation examination found 
that the veteran walked freely and briskly without a limp or 
antalgic gait.  There was no evidence of an abnormal wear 
pattern of the shoes.  For both feet, the transverse plantar 
arches were described as somewhat diminished with broadening 
of the forefoot (minimal on the left), but the longitudinal 
arches were maintained.  There was tenderness of the entire 
lengths of the plantar longitudinal and transverse arches.  
The Achilles tendons were intact with a 12-degree valgus 
angulation of the os calcis in relationship to the long axis 
of the tibular.  There was tenderness of the anterior plantar 
aspects of the calcaneous and the Achilles tendon insertions 
which appeared somewhat exaggerated.  The right great toe had 
an 18-degree hallux valgus deformity with dorsiflexion of the 
metatarsophalangeal (MTP) joint to 70 degrees and plantar 
flexion to 45 degrees.  The ankles demonstrated 45 degrees of 
plantar flexion and 20 degrees of dorsiflexion.  The feet 
demonstrated 30 degrees of inversion and 15 degrees of 
eversion.  There were no calluses, ulcerations or skin 
erosions.  There was no apparent pain, loss of motion, 
weakness, fatigability, or loss of coordination on repetitive 
range of motion assessment.  

Overall, the April 2007 VA compensation examination report 
provides highly probative evidence against this claim.

Additional evidence includes the veteran's treatment records 
at Darnall Army Community Hospital and VA compensation and 
pension examination in September 2005.  There records 
reference the veteran having a normal gait.  The September 
2005 VA examination described the veteran as having the 
"suggestion" of bilateral plantar fasciitis with tenderness 
on the plantar medial arches and the right first MTP 
minimally.  The records from Darnall Army Community Hospital 
similarly note pain at the medial plantar fascial insertions 
bilaterally treated with shoe inserts, physical therapy and 
anti-inflammatory medications.  She was noted to have an 
increased arch non-weight bearing which collapsed with weight 
bearing, and -5 degrees of ankle joint dorsiflexion.  Her 
feet did not appear to be deformed, and her reports of 
swelling were not confirmed by examination.  

Overall, the veteran's treatment records at Darnall Army 
Community Hospital and VA compensation and pension 
examination in September 2005 provide highly probative 
evidence against this claim.

The Board also finds that the veteran's bilateral plantar 
fasciitis with right hallux valgus does not warrant an 
evaluation greater than 10 percent based on functional loss 
due to pain, weakness, fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The examiner specifically 
addressed this issue in the April 2007 VA compensation 
examination, by indicating there was no apparent pain, loss 
of motion, weakness, fatigability, or loss of coordination on 
repetitive range of motion assessment for either foot.  
Additionally, the veteran's gait has remained intact and 
range of motion of the ankles is within normal limits.

The veteran undoubtedly experiences episodes of pain in both 
feet as demonstrated by her credible lay statements and the 
treatment records of file.  It is important for the veteran 
to understand that these problems are the basis for her 
current evaluation.  In the October 2005 rating decision, the 
RO assigned a 10 percent rating based upon "foot pain on 
use."  Even in light of this evidence, the overall medical 
evidence demonstrates that there is simply no basis to assign 
a rating in excess of 10 percent based on functional loss due 
to pain, weakness, fatigability, or incoordination of the 
lumbar spine based on the objective medical evidence.  Id.  
VA compensation and pension examination findings, rather than 
supporting the veteran's claim, provides highly negative 
evidence against this claim. 

Furthermore, the Board finds no basis to assign a separate 
rating for the hallux valgus deformity of the right great 
toe.  The veteran has not undergone resection of metatarsal 
head, and her motion and functioning is not so severe as to 
be the equivalent to amputation of great toe.

Based on the above, the veteran's service connected bilateral 
plantar fasciitis with right hallux valgus does not meet the 
criteria for an evaluation in excess of 10 percent under 
applicable evaluation criteria for any time during the appeal 
period.  The Board is aware of the veteran's complaints as to 
the effects of her service-connected disability on her 
activities.  At her April 2007 VA compensation and pension 
examination, she reported an inability to walk for more than 
30 minutes before an exacerbation of pain, and had a standing 
tolerance of 10 minutes.  She denied, however, any physician-
prescribed bedrest as a result of her bilateral foot 
condition.  The Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

Nonetheless, the Board notes that the RO issued a pre-
adjudicatory VCAA notice in August 2005 which advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate the claim, the relative duties upon 
herself and VA in developing her claim, and for her to submit 
all evidence in her possession that pertained to her claim.  
In May 2006, the RO issued a letter advising the veteran that 
her disability rating was determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  She was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, she 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; or statements 
discussing her disability symptoms from people who have 
witnessed how they affected her.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claim.  The veteran has orally 
informed VA examiners of the nature, severity and duration of 
her symptoms.  She has also directly submitted private 
treatment records demonstrating actual knowledge of the 
evidentiary requirements, and informed VA in January 2007 
that she had no additional information to submit in support 
of her claim.  She has not argued any prejudicial error 
regarding VCAA notice deficiencies on her downstream initial 
rating claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  See also Goodwin, supra.  Accordingly, the Board 
finds that adjudication of this claim at this time would not 
be prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of her 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and her private medical records.  She 
has not identified the existence of any additional records 
relevant to her claim.

The veteran was afforded VA examinations to evaluate the 
nature and severity of her disability in September 2005 and 
April 2007.  There is no lay or medical evidence suggesting 
an increased severity of symptoms since her last VA 
examination.   As such, there is no duty to provide further 
medical examination on this claim.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of entitlement to an initial rating greater than 10 
percent for bilateral plantar fasciitis and right hallux 
valgus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


